Exhibit 10.4
 
ESCROW DEPOSIT AGREEMENT


This ESCROW DEPOSIT AGREEMENT (this "Agreement") dated as of this [__] day of
March 2017 by and among BIOPTIX, INC., a Colorado corporation (the "Company"),
having an address at 1775 38th Street, Boulder, CO 80301, [__] (the "Lead
Investor") and CORPORATE STOCK TRANSFER, INC. (the "Escrow Agent"), a stock
transfer agent, having an office at 3200 Cherry Creek South Drive, Suite 430,
Denver, CO 80209.  All capitalized terms not herein defined shall have the
meaning ascribed to them in that certain Securities Purchase Agreement, dated
[___], 2017 as amended or supplemented from time-to-time, including all
attachments, schedules and exhibits thereto (the "Purchase Agreement").
W I T N E S S E T H:
WHEREAS, pursuant to the terms of the Purchase Agreement the Company desires to
sell (the "Offering") convertible notes and warrants to purchase shares of
common stock (the "Securities") to certain subscribers (the "Subscribers"); and
WHEREAS, unless the release of the Escrow Securities (as defined below) is
consummated within two (2) years of the Closing Date (as defined in the Purchase
Agreement), (the "Termination Date"), or within thirty (30) months of the
Closing Date (the "Final Termination Date") if the Termination Date has been
extended by Company and the Lead Investor, the Offering shall terminate; and
WHEREAS, the Company and Lead Investor desire to establish an escrow account
with the Escrow Agent into which the Company shall deposit the Securities and
Escrow Agent is willing to accept said Securities in accordance with the terms
hereinafter set forth; and
WHEREAS, the Company represents and warrants to the Escrow Agent that it will
comply with all of their respective obligations under applicable state and
federal securities laws and regulations with respect to sale of the Offering;
and


WHEREAS, the Company represents and warrants to the Escrow Agent that it has not
stated to any individual or entity that the Escrow Agent's duties will include
anything other than those duties stated in this Agreement; and
WHEREAS, the Company warrants to the Escrow Agent that a copy of each document
that has been delivered to Subscribers and third parties that include Escrow
Agent's name and duties, has been attached hereto as Schedule I.
NOW, THEREFORE, IT IS AGREED as follows:
1. Delivery of Units.
(a)  The Company shall deliver the Securities to the Escrow Agent (the "Escrow
Account").
(b)  The Securities deposited into the Escrow Account are referred to as the
"Escrow Securities."
 

--------------------------------------------------------------------------------

 
2. Release of Escrow Securities.  The Escrow Securities shall be released by the
Escrow Agent in accordance with the following.  For the avoidance of doubt, the
Escrow Agent will confirm receipt of any notice or correspondence within two (2)
hours' of receipt and if no confirmation is received by either the Company or
the Lead Investor, the Company shall telephonically advise the Escrow Agent of
the prior delivery of such notice or correspondence:
(a) In the event that the Company and Lead Investor advise the Escrow Agent in
writing that the Offering has been terminated (the "Termination Notice"), the
Escrow Agent shall promptly return the Escrow Securities to the Company.
(b) If prior to 3:00 P.M. Eastern time on the Termination Date, the Escrow Agent
receives written notice, in the form of Exhibit A, attached hereto and made a
part hereof, and signed by the Company and Lead Investor, stating that the
Termination Date has been extended to the Final Termination Date (the "Extension
Notice"), then the Termination Date shall be so extended.
(c) Provided that the Escrow Agent does not receive the Termination Notice in
accordance with Section 2(a) on or prior to later of the Termination Date or 
the date stated in the Extension Notice, if any, received by the Escrow Agent in
accordance with Section 2(b) above, the Escrow Agent shall, upon receipt of
written instructions in a form and substance satisfactory to the Escrow Agent,
received from the Company and Lead Investor, release the Escrow Securities to
the Subscribers in accordance with such written instructions, which instructions
shall be in accordance with this Section 2(c). The Escrow Securities shall be
released on or before the Termination Date (or, if extended, the Final
Termination Date) in accordance with the written instructions of the Company and
the Lead Investor, provided that the Company and the Lead Investor certify the
following conditions have been met:
(a) The Lead Investor has approved the release in writing and waived the
requirement for the occurrence of a "Qualified Transaction" (as such term is
defined in the Purchase Agreement); or
(b)  The Company has executed definitive binding documents for a Qualified
Transaction and the Qualified Transaction shall close contemporaneously with the
release of the Escrow Securities following approval of the Company's
stockholders as required by NASDAQ, which Qualified Transaction requires the
filing by the Company of a Current Report on Form 8-K with the inclusion of
audited financial statements of the target.
(d) If by 3:00 P.M. Eastern time on the later of the Termination Date or the
date stated in the Extension Notice, if any, that the Escrow Agent has received
in accordance with Section 2(b) above, the Escrow Agent has not received written
instructions from the Company and Lead Investor regarding the release of the
Escrow Securities, then the Escrow Agent shall promptly return the Escrow
Securities to the Company.  The Escrow Securities returned to the Company shall
be free and clear of any and all claims of the Escrow Agent.
 
2

--------------------------------------------------------------------------------

 
(e) If the Termination Date, Final Termination Date or any date that is a
deadline under this Agreement for giving the Escrow Agent notice or instructions
or for the Escrow Agent to take action is not a Business Day, then such date
shall be the Business Day that immediately preceding that date. A Business Day
is any day other than a Saturday, Sunday or a Bank holiday.
3. Acceptance by Escrow Agent.  The Escrow Agent hereby accepts and agrees to
perform its obligations hereunder, provided that:
(a) The Escrow Agent may act in reliance upon any signature believed by it to be
genuine, and may assume that any person who has been designated by Lead Investor
or the Company to give any written instructions, notice or receipt, or make any
statements in connection with the provisions hereof has been duly authorized to
do so.  Escrow Agent shall have no duty to make inquiry as to the genuineness,
accuracy or validity of any statements or instructions or any signatures on
statements or instructions.  The names and true signatures of each individual
authorized to act singly on behalf of the Company and Lead Investor are stated
in Schedule II, which is attached hereto and made a part hereof. The Company and
Lead Investor may each remove or add one or more of its authorized signers
stated on Schedule II by notifying the Escrow Agent of such change in accordance
with this Agreement, which notice shall include the true signature for any new
authorized signatories.
(b) The Escrow Agent may act relative hereto in reliance upon advice of counsel
in reference to any matter connected herewith.  The Escrow Agent shall not be
liable for any mistake of fact or error of judgment or law, or for any acts or
omissions of any kind, unless caused by its willful misconduct or gross
negligence.
(c) The Company agrees to indemnify and hold the Escrow Agent harmless from and
against any and all claims, losses, costs, liabilities, damages, suits, demands,
judgments or expenses (including but not limited to reasonable attorney's fees)
claimed against or incurred by Escrow Agent arising out of or related, directly
or indirectly, to this Escrow Agreement unless caused by the Escrow Agent's
gross negligence or willful misconduct
(d) In the event that the Escrow Agent shall be uncertain as to its duties or
rights hereunder, the Escrow Agent shall be entitled to (i) refrain from taking
any action other than to keep safely the Escrow Securities until it shall be
directed otherwise by a court of competent jurisdiction, or (ii) deliver the
Escrow Securities to a court of competent jurisdiction.
4. Intentionally Omitted.
5. Resignation and Termination of the Escrow Agent.  The Escrow Agent may resign
at any time by giving thirty (30) days' prior written notice of such resignation
to Lead Investor and the Company.  Upon providing such notice, the Escrow Agent
shall have no further obligation hereunder except to hold as depositary the
Escrow Securities that it receives until the end of such 30-day period.  In such
event, the Escrow Agent shall not take any action, other than receiving the
Escrow Securities in accordance with this Agreement, until the Company has
designated a banking corporation, trust company, attorney or other person as
successor.  Upon receipt of such written designation signed by Lead Investor and
the Company, the Escrow Agent shall promptly deliver the Escrow Securities to
such successor and shall thereafter have no further obligations hereunder.  If
such instructions are not received within thirty (30) days following the
effective date of such resignation, then the Escrow Agent may deposit the Escrow
Securities held by it pursuant to this Agreement with a clerk of a court of
competent jurisdiction pending the appointment of a successor.  In either case
provided for in this section, the Escrow Agent shall be relieved of all further
obligations and released from all liability thereafter arising with respect to
the Escrow Securities.
 
3

--------------------------------------------------------------------------------

 
6. Termination.  The Company and Lead Investor may terminate the appointment of
the Escrow Agent hereunder upon written notice specifying the date upon which
such termination shall take effect, which date shall be at least thirty (30)
days from the date of such notice.  In the event of such termination, the
Company and Lead Investor shall, within thirty (30) days of such notice, appoint
a successor escrow agent and the Escrow Agent shall, upon receipt of written
instructions signed by the Company and Lead Investor, turn over to such
successor escrow agent all of the Escrow Securities; provided, however, that if
the Company and Lead Investor fail to appoint a successor escrow agent within
such thirty (30)-day period, such termination notice shall be null and void and
the Escrow Agent shall continue to be bound by all of the provisions hereof. 
Upon receipt of the Escrow Securities, the successor escrow agent shall become
the escrow agent hereunder and shall be bound by all of the provisions hereof
and Escrow Agent shall be relieved of all further obligations and released from
all liability thereafter arising with respect to the Escrow Securities and under
this Agreement.
7. Intentionally Omitted.
8. Compensation.  Escrow Agent shall be entitled, for the duties to be performed
by it hereunder, to a fee of $[           ], which fee shall be paid by the
Company upon the signing of this Agreement. In addition, the Company shall be
obligated to reimburse Escrow Agent for all fees, costs and expenses incurred or
that become due in connection with this Agreement or the Escrow Account,
including reasonable attorney's fees.  Neither the modification, cancellation,
termination or rescission of this Agreement nor the resignation or termination
of the Escrow Agent shall affect the right of Escrow Agent to retain the amount
of any fee which has been paid, or to be reimbursed or paid any amount which has
been incurred or becomes due, prior to the effective date of any such
modification, cancellation, termination, resignation or rescission.  To the
extent the Escrow Agent has incurred any such expenses, or any such fee becomes
due, prior to any closing, the Escrow Agent shall advise the Company and the
Company shall direct all such amounts to be paid directly at any such closing.
9. Notices.  All notices, requests, demands and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given if sent by hand-delivery, by facsimile (followed by first-class
mail), by nationally recognized overnight courier service or by prepaid
registered or certified mail, return receipt requested, to the addresses set
forth below:
 
4

--------------------------------------------------------------------------------

 
If to Lead Investor:
[__]


If to the Company:
Bioptix, Inc.
1775 38th Street
Boulder, CO 80301
Attention:
Fax: _____________________




If to Escrow Agent:
Corporate Stock Transfer, Inc.
3200 Cherry Creek South Drive, Suite 430
Denver, CO 80209
Attention:
Fax:________________________


10. General.
(a) This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York applicable to agreements made and to be
entirely performed within such State, without regard to choice of law principles
and any action brought hereunder shall be brought in the courts of the State of
New York, located in the County of New York.  Each party hereto irrevocably
waives any objection on the grounds of venue, forum non-conveniens or any
similar grounds and irrevocably consents to service of process by mail or in any
manner permitted by applicable law and consents to the jurisdiction of said
courts.  Each of the parties hereto hereby waives all right to trial by jury in
any action, proceeding or counterclaim arising out of the transactions
contemplated by this Agreement.
(b) This Agreement sets forth the entire agreement and understanding of the
parties with respect to the matters contained herein and supersedes all prior
agreements, arrangements and understandings relating thereto.
(c) All of the terms and conditions of this Agreement shall be binding upon, and
inure to the benefit of and be enforceable by, the parties hereto, as well as
their respective successors and assigns.
(d) This Agreement may be amended, modified, superseded or canceled, and any of
the terms or conditions hereof may be waived, only by a written instrument
executed by each party hereto or, in the case of a waiver, by the party waiving
compliance.  The failure of any party at any time or times to require
performance of any provision hereof shall in no manner affect its right at a
later time to enforce the same.  No waiver of any party of any condition, or of
the breach of any term contained in this Agreement, whether by conduct or
otherwise, in any one or more instances shall be deemed to be or construed as a
further or continuing waiver of any such condition or breach or a waiver of any
other condition or of the breach of any other term of this Agreement.  No party
may assign any rights, duties or obligations hereunder unless all other parties
have given their prior written consent.
 
5

--------------------------------------------------------------------------------

(e) If any provision included in this Agreement proves to be invalid or
unenforceable, it shall not affect the validity of the remaining provisions.
(f) This Agreement and any modification or amendment of this Agreement may be
executed in several counterparts or by separate instruments and all of such
counterparts and instruments shall constitute one agreement, binding on all of
the parties hereto.
11. Form of Signature. The parties hereto agree to accept a facsimile
transmission copy of their respective actual signatures as evidence of their
actual signatures to this Agreement and any modification or amendment of this
Agreement; provided, however, that each party who produces a facsimile signature
agrees, by the express terms hereof, to place, promptly after transmission of
his or her signature by fax, a true and correct original copy of his or her
signature in overnight mail to the address of the other party.
12. No Third-Party Beneficiaries.  This Agreement is solely for the benefit of
the parties and their respective successors and permitted assigns, and no other
person has any right, benefit, priority or interest under or because of the
existence of this Agreement.
 
 
 
 
6

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first set forth above.

BIOPTIX, INC.    
[__]
 
 
  By:
 
  By:
 
   
Name:
   
Name:
   
Title:
   
Title:
 

CORPORATE STOCK TRANSFER, INC.    
 
 
 
  By:
 
 
 
   
Name:
   
 
   
Title:
   
 
 

   
 
 
 
  By:
 
 
 
   
Name:
   
 
   
Title:
   
 
 

 
7

--------------------------------------------------------------------------------

Schedule I


OFFERING DOCUMENTS
 
 
 

--------------------------------------------------------------------------------

Schedule II
The Escrow Agent is authorized to accept instructions signed or believed by the
Escrow Agent to be signed by any one of the following on behalf of the Company
and Lead Investor.
 
 

BIOPTIX, INC.  
 
 
 
 
Name
 
True Signature
   
 
 
   
 
   
 
 
 
 
[__]
 
 
 

 
 
 
 
 
Name
 
True Signature
   
 
   
 
 
   
 
 
   
 
 

 
 



--------------------------------------------------------------------------------

Exhibit A


EXTENSION NOTICE










Date:




Corporate Stock Transfer, Inc.
3200 Cherry Creek South Drive, Suite 430
Denver, CO 80209


Attention:




Dear [         ]:


In accordance with the terms of Section 2(b) of an Escrow Deposit Agreement
dated   [__], 2017 (the "Escrow Agreement"), by and among  Bioptix, Inc. (the
"Company"), [________] (the "Lead Investor"), and Corporate Stock Transfer, Inc.
(the "Escrow Agent"), the Company and Lead Investor hereby notifies the Escrow
Agent that the Termination Date has been extended to  __________ __, 201_, the
Final Termination Date.




Very truly yours,




BIOPTIX, INC.


By:_____________
Name:__________
Title:____________


[________]


_____________
By:_____________
Name:__________
Title:____________








 

 